Order, Supreme Court, New York County, entered July 18, 1972, denying defendants’ motion for summary judgment, unanimously affirmed, without costs and without disbursements. Whether the claim here comes within the bar of the Statute of Frauds is a question of fact. If the .block of stock for which plaintiff was allegedly commissioned to find a purchaser represented actual control, though not a numerical majority of the outstanding shares, this would be a “business opportunity.” Whether or not a block of stock less than 50% of the issued *814stock does in any particular instance represent actual control is a question of fact. An issue being presented, the motion was properly denied. Concur — Markewich, J. P., Kupferman, Murphy, McNally and Steuer, JJ.